Citation Nr: 1110228	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active service from May 1990 to April 1994.  He had two years of overseas service, including in the Persian Gulf Conflict.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied service-connection for an acquired psychiatric disorder, including PTSD.

FINDINGS OF FACT

1.  The Veteran performed active military service including Gulf War service; and while he served during a period of war, he did not engage in combat and PTSD was not diagnosed during service. 

2.   There is credible evidence, in the form of service treatment records, corroborating that the Veteran sustained an injury to the feet during service.

3.  The greater weight of the evidence demonstrates that the Veteran does not have PTSD, and that any depressive disorder is not related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 






Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in January 2008.  He was notified of the evidence needed to substantiate claim of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of his claim.  His private treatment records have also been obtained.  

The Veteran has been afforded two VA examinations for his claim for service-connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

There is no indication that he has applied for or is in receipt of Social Security Administration (SSA) disability payments.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The service entrance examination was negative for psychiatric disability. 

In January 1994 the Veteran was seen at a military medical facility in the continental United States.  He complained of pain in both feet after a generator was pushed over his feet.  X-rays revealed his left foot was normal but he had a fracture of the proximal phalanx of the right great toe.  He was given crutches.  He was seen for follow-up appointments in January, February, and March 1994. 

On service discharge examination in March 1994 a psychiatric evaluation was normal.  In an adjunct medical history questionnaire the Veteran complained of broken bones and foot trouble.  He reported that both of his feet had been run over by a 5 ton generator.  He reported not having frequent trouble sleeping, depression or excessive worrying, loss of memory or amnesia, periods of unconsciousness, or nervous trouble of any sort. 

In a February 2008 statement the Veteran reported that when stationed a Cherry Point in February 1994 he had been behind a generator, pushing it, when somehow the generator caught on his left ankle and ran over both of his feet.  He had begun screaming and his fellow comrades ran over to him to see what had happened.  His right foot was broken and both heels were severely bruised.  He was taken to the hospital and a "boot" was put on for approximately 8 weeks.  This incident had haunted him to the present time because the generator could have run over him and killed him.  Additionally, after the accident he was no longer able to wear combat boots and to this day still had chronic pain in his right foot.  He was reminded every day of this accident because he was unable to walk without pain in his foot.

Private medical records, dating from 2008 to 2010, indicate that the Veteran was seen by H. J., M.D., for a 60-minute psychiatric evaluation in February 2008.  The Veteran reported having served overseas in the Persian Gulf from January to April 1991 and in Saudi Arabia in 1992.  The Veteran recounted that his traumatic event during service occurred in 1994, while moving a generator, when his feet caught underneath the very heavy piece of equipment causing a fractured big toe and bruises of his heels and a broken ankle.  The Veteran recalled that after two weeks he resumed duty.  He also related that he had felt that the big generator was going to crush and kill him, and he had also had a fear that he might lose a foot.  Since then he could not run or play sports and could not play with his children.  He would be very frustrated and still had pain.  Otherwise, he had no problems with sleeping.  In the past, he used to play basketball but felt that he now had a lot of limitation.  He took medication for his foot pain.  He sometimes cried without reason.  He felt handicapped because he could not do much and also reported that he was cranky.  He felt isolated and did not associate with people. He did not enjoy things and did not get involved in social activities.  He reported that he saw images of the generator in his mind.  He also had a lot of dreams in which he felt that he was trapped and could not escape.  He denied any past psychiatric history, treatment or admissions and also denied any past suicide attempts.  He related that he used alcohol about once every two months.  He denied a history of drug use.  

On mental status examination the Veteran's mood appeared to be depressed and anxious.  His affect was congruent to his mood.  His thought processes were within normal limits, goal directed, and logical.  He denied a history of auditory or visual hallucinations as well as suicidal or homicidal ideation.  There was no evidence of any psychosis or delusions.  Cognitively, he was alert and oriented.  He was able to register and recall, as well as repeat.  His attention and concentration seemed to be within normal limits.  He had very good insight and judgment.  The diagnoses were a depressive disorder due to his medical condition, and chronic PTSD.  It was reported that his stress was related to his traumatic event during service along with his disability and inability to run or walk.  A combination of psychotherapy and psychopharmacology were recommended.  

Additional treatment records of Dr. H. J. show that in April 2008 the Veteran reported that things were the same and his feet still hurt.  He had dreams of being underneath something.  He sometimes became very jumpy.  He was tired all the time.  He felt disconnected and did not experience pleasure.  He stayed at home all the time and was not interested in socializing.  He felt depressed and anxious.  In June 2008 he again reported feeling depressed, without energy, and disconnected. He did not sleep as his should.  In August 2008 he was very depressed.  He had the same pain and the same feelings.  He had little energy.  He had no friends and became frustrated easily.  In November 2008 he reported not interacting with others.  He slept satisfactorily by using medication.  On mental status examination he appeared depressed.  In January 2009 he reported that he still stayed to himself most of the time and had no friends.  In April 2009 his mother had died about a week ago. He had been anxious and depressed.  On mental status examination his affect was constricted and depressed.  In August 2009 he reported that he felt about the same.  He did not have the energy or desire to play with his children, and felt guilty about not being able to play with them.  In November 2009 he reported trying to stay away from any news which would bring bad memories back.  He still had flashbacks.  In February 2010 he reported that his foot still hurt.  Any time his ankle hurt he thought about his episode during service.  He would become irritated and frustrated because he could not run or do things without pain.  In May 2010 he reported that his constant pain in his feet irritated him and he was also afraid that he would have an industrial accident.  He reported that he used to drink a lot. 

On VA psychiatric examination in May 2008 the Veteran's claim file was reviewed prior to completion of the examination.  He reported that he had had difficulties for about 15 years.  He related symptoms of depression and disturbed sleep and reported having chronic discomfort due to his feet and back.  He related having nightmares and intrusive thoughts, as well as being short-tempered, easily startled, hypervigilant, and isolating himself.  He received private psychiatric outpatient treatment.  He related the circumstances of his inservice foot injury and the examiner reviewed the STRs relating to it.  

After a mental status examination the examiner noted that the Veteran reported that he had been afraid, at the time of his foot injury, that the generator was going to kill him and that he had had nightmares and intrusive thought about the incident since then. He also reported avoiding things that reminded him of the event, being less interested in social activities and feeling distant from others, as well as having sleep disturbance, irritability, anxiety, and being easily startled.  

The examiner noted that the Veteran had symptoms that were consistent with both a depressive disorder and possibly PTSD.  In order to provide a comprehensive evaluation to determine the true nature and extent of the Veteran's condition, the examiner recommended some psychological testing.  

On VA psychiatric examination in June2008, by a different VA physician, the Veteran's claim file and medical records were reviewed.  His history was reported and he was afforded a mental status examination.  

The examiner noted that the results of psychological testing suggested that the Veteran over-exaggerated his symptoms, reporting a variety of Axis I symptoms, with depression being most prominent, followed by anxiety and somatic concerns.  Personality scales suggested a long-term pattern of withdrawal, difficulty with interpersonal relationships, probably going back to early life.  Also, given the PTSD checklist, he scored positive for criteria B, C and D, but given the results of psychological testing and the examiner's clinical impression from the interview, the examiner felt that the Veteran did not have PTSD.  

The diagnoses were a depressive disorder, not otherwise specified; traits of schizoid, avoidant personality; and status post injury of the feet.  

It was commented that the Veteran had been diagnosed with both PTSD and a depressive disorder by a private psychiatrist.  However, the VA examiner did not believe that the Veteran had PTSD but, rather, felt that the Veteran had a depressive disorder, although the relationship of his military service to the depressive disorder was not definitive.  It appeared that the Veteran had many of his interpersonal difficulties precede his foot injury.  The examiner opined that there was less than a 25 percent chance that the Veteran's depressive disorder was a direct consequence of his military service or military trauma.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

PTSD

To establish service connection for PTSD, a Veteran must satisfy three evidentiary requirements.  First, there must be medical evidence diagnosing the condition.  Second, there must also be credible evidence of the occurrence of the stressor.  Third, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f) and Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of any in-service stressor varies depending on whether or not a veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

Analysis

38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1) (2010).

With respect to claims based on a post-service diagnosis of PTSD, as in this case, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, 38 C.F.R. § 3.304(f) was again amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  However, because the Veteran does not contend that the claimed in-service stressor occurred during his overseas service, including the Persian Gulf Conflict, or that it was related to his fear of hostile military or terrorist activity, that amendment is likewise not applicable here.  Id.  Also, it is neither alleged nor shown that the Veteran sustained any traumatic event during combat, or that he engaged in combat with the enemy.

In an attachment to the Veteran's VA Form 9 (Appeal to the Board), he cited a past decision of the Board in which the Board relied upon a private treating physician's past history of treating the Veteran for the purpose of giving information from that physician greater probative value.  In this regard, the Board must consider all evidence, including all medical opinions from both VA physicians and any treating physician.  However, a "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) and Willis v. Derwinski, 1 Vet. App. 66 (1991).  In sum, these cited cases stand for the principle that it is the obligation of the Board to assess the credibility and probative value of the evidence before it.  

The Veteran alleges, citing Mariano v. Principi, 17 Vet. App. 305, 312 (2003), that following the May 2008 VA psychiatric examination the case was improperly referred by VA adjudicators for an additional examination for the purpose of obtaining negative evidence, i.e., evidence that could be used to deny his claim.  However, a review of the May 2008 VA psychiatric examination report shows that it was the May 2008 VA examiner that recommended further evaluation, in the form of psychological testing, to obtain a more definitive medical diagnosis and opinion.  That psychological testing was, in fact, conducted in conjunction with the subsequent VA psychiatric examination in June 2008.  Thus, the second examination was not obtained by VA adjudicators in order to deny the claim but to comply with the recommendation of the first VA psychiatric examiner.

There is evidence of record which suggests that the Veteran has a long-standing personality disorder.  To the extent that he has a personality disorder, service-connection may not be granted for a personality disorder because it is a developmental defect.  38 C.F.R. § 3.303(c) (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that § 3.303(c), as it pertains to a personality disorder, is a valid regulation).

It is undisputed from the record evidence that the Veteran did sustain an injury that caused a fracture of the right great toe and other injury of the feet in 1994, while on active duty in the United States.  See generally Moreau v. Brown, 9 Vet. App. 389, 395 (1996) and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (both holding that corroborating evidence is required, in addition to a claimant's statements and testimony, to verify the occurrence of inservice stressor(s)).  Thus, evidence corroborating the occurrence of the claimed in-service stressor is established.

The Veteran has been diagnosed by his treating private physician as having PTSD and a depressive disorder.  The May 2008 VA psychiatric examiner found that the Veteran's symptoms were consistent with both a diagnosis of a depressive disorder and with a diagnosis of PTSD.  After psychological testing, interview, and review of the record, the June 2008 VA examiner concluded that the Veteran did not have PTSD but had both a personality disorder and a depressive disorder.  

The Veteran, in essence, contends that greater weight should be given to the diagnosis of his treating physician because, not only is he more familiar with the Veteran's symptomatology, the February2008 examination lasted 60 minutes.  However, the Board must also note that the private physician did not conduct psychological testing.  The significance of the additional psychological testing is shown by the fact that the May 2008 VA psychiatric examiner felt that it was needed to determine whether the Veteran had either a depressive disorder or PTSD, both of which were diagnosed by the treating private physician, or possibly both.  Following the needed and useful psychological testing, and a review of the entire record (including treating physician's report) in June 2008, it was determined that the Veteran did not have PTSD, even though he met much of the criteria for PTSD, because of his over exaggeration of symptoms, the results of psychological testing, and the results of the June 2008 VA mental status evaluation and interview.

The Board finds that the VA examiner in June 2008 had the right to review all of the previous examinations, including the private treating physician's evaluation and the results from additional psychological testing, in order to conclude that the Veteran did not have PTSD.  While there were various diagnoses given to the Veteran's condition, to include PTSD by both private and VA medical providers, again, the final determination by the VA examiner in June 2008 was that the Veteran did not have PTSD.  The finding by the VA examiner in June 2008 is perfectly reasonable considering the VA examiner in May 2008 ordered additional testing of the Veteran after somewhat vacillating on his diagnoses.

Because the rationale set forth, as recited above, by the June 2008 VA psychiatric examiner is more detailed and is based on more psychological tools, i.e., the psychological testing, the Board can and does attach more credibility and greater probative value to the opinion of that examiner.  This is so because, the conclusion of the June 2008 VA psychiatric examiner is consistent with the results of the psychological testing which revealed that the Veteran had a life-long pattern of withdrawal and difficulty with interpersonal relationships, probably going back to early life.  These symptoms are consistent with the June 2008 diagnosis of an avoidant personality disorder.  The record further shows that these are the very symptoms which have been the hallmark of the Veteran's complaints to his private physician.  Moreover, it does not appear that the private treating physician even considered the possibility of psychological testing, or that the Veteran has a personality disorder which, from the records, accounts for many of the symptoms (social isolation and withdrawal) which the Veteran seeks to attribute to PTSD.  Even though other mental health professionals indicated a diagnosis of PTSD upon evaluation of the Veteran, the VA examiner in June 2008 made a decision based on a review of the entire record, which included the private treating physician's report and the most recent testing of the Veteran, and ultimately determined that the Veteran's symptoms of PTSD did not meet the criteria for PTSD.

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).

As to the Veteran's current depressive disorder, the Veteran's private physician indicated that this is due to the Veteran's "medical condition."  Since that physician's report focused on alleged disability of the Veteran's feet from the same trauma which putatively gave rise to PTSD, it must be concluded that the "medical condition" referred to by the private physician relates to the Veteran's feet.  However, service-connection is not in effect for disability of the Veteran's feet and, moreover, service-connection for pes planus had been denied.  In this regard, the psychological testing in conjunction with the June 2008 VA psychiatric examination revealed that the Veteran over exaggerated his symptoms and also focused on somatic concerns.  Given these considerations, the June 2008 VA psychiatric examiner concluded that it was less likely as not (only a 25 percent change) that the Veteran's current depressive disorder was related to his military service or any military trauma.  Again, the Board finds that this conclusion is consistent with the results of the psychological testing, which was a diagnostic tool not used by the private physician, and must be given greater probative value than the opinion of the private physician.  

In sum, and after considering the doctrine of the resolution of doubt in favor of the Veteran, the Board finds that the Veteran does not have PTSD but does have a personality disorder, for which service-connection may not be granted, and also has a depressive disorder which is not of service origin.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


